Citation Nr: 1820394	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-51 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran began experiencing symptoms of bilateral hearing loss while in service, and he has continued to experience them since separating from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.





II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

The Veteran has a current undisputed diagnosis of bilateral hearing loss.  In addition, he has consistently stated that his bilateral hearing loss began in service when he was exposed to noise from having to load and stand next to large guns as they discharged on the ships.  The Veteran's wife also submitted a statement in which she asserted that his hearing loss began while he was in service, and that he was not subjected to noise exposure in his position as a warehouse cleanup person after service.  Service treatment records do not contain any probative audiological testing showing the Veteran's level of hearing acuity in service, as the records only contain whisper test results, which are not scientifically accurate and cannot be used to deny the presence of hearing loss.  

Furthermore, the first audiogram of record after the Veteran separated from service is dated October 2015 and shows bilateral hearing loss.  The Board acknowledges that the October 2015 VA examiner found the Veteran's hearing loss was not related to service due to the lack of medical evidence showing hearing loss prior to the 2015 VA examination.  However, the Board finds this lack of medical evidence of hearing loss only places the evidence in equipoise, and the benefit of the doubt should be afforded to the Veteran.  In light of the foregoing, the Board finds that the Veteran has shown a continuity of bilateral hearing loss symptomatology since service, which is ultimately supported by the diagnosis of bilateral hearing loss in 2015 and the Veteran's consistent statements linking the onset of his symptoms to the noise exposure he experienced in service.  As such, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


